UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
GREGORY DAVIS et al. )
» )
Plaintiffs, )
)
v. ) Case No. 08-cv-00_447 (KBJ/GMH) '_
. ) ii

STEVEN T. MNUCHIN,l in his official )
capacity as Secretary of Treasury )
)
Defendant. )
)

nw

This matter has been referred to the undersigned for full case management Six Weeks prior
4 to the close of discovery,2 and over nine years after this case Was filed, Defendant has moved to:
(l) “sever [Plaintiffs] Davis and Joy as improperly joined pro se parties”; (2) require Plaintiffs
Davis and Joy to specify Which claims in the First Amended Complaint relate to them or, in the
alternative, strike or dismiss “claims that may not relate to [Plaintffs] as Well as claims Where
[Plaintiffs] have failed to exhaust their administrative remedies”; and (3) stay fact discovery. See
Motion [Dkt. 103] at 1-2. Defendant’s omnibus motion became ripe for adjudication on Apri126,
2017\. The undersigned held a hearing on the motion on April 28, 2017, and issued a ruling from
the bench denying Defendant’s requested relief at this time.- That ruling is memorialized below. -

Defendant first seeks to sever Plaintiffs Davis and Joy under Rule 21 of the Federal Rules
of Civil Procedure because “they allege a variety of claims that do not arise out of the same occur-

rences and are not governed by common questions of fact or law.” See id. at 4-8. Under Rule 21,

 

" Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Secretary Steven T. Mnuchin replaces former See-
retary Jacob J. Lew as the party-defendant in this case. -

2 Discovery in this matter ends on May 26, 2016. See April 28, 2017 Minute Order.

 

 

which governs the misjoinder and nonjoinder of parties, “the Court may sever any party if ‘they
are not indispensable and if there would be no prejudice to the parties.”’ Smith v. Hendricks, 140
F. Supp. 3d 66, 76 (D.D.C. 2015) (quoting ln re Lorazepam & Clorazepate Antz'trust Ll`tz'g., 631
F.3d 537, 542 (D.C. Cir. 2011)); see also Fed. R. Civ. P. 21. Even without a finding of improper
joinder, Rule 21 provides the Court with the discretion to sever any claim where other sufficient
reasons for ordering severance exist, including the risk of delay. See Hz`spanz'c ij‘airs Project v,
Perez, 206 F. Supp. 3d 348, 373 (D.D.C. 2016). For the reasons stated on the record, the under-
signed finds that, at this juncture, severance is not appropriate If anything, given the current status
of` the case, with discovery scheduled to end in a few weeks and dispositive motions to follow
shortly thereafter, severing the case now would be more likely to cause a delay than allowing
Plaintiffs, one of whom is appearing pro se, to proceed through the close of discovery together.
Accordingly, the undersigned finds that Defendant’s motion to sever should be denied without
prejudice to renew prior to trial and following adjudication of dispositive motions.

Defendant next argues that the Court should order Plaintiffs to provide a more definite
statement of their claims or, alternatively, strike or dismiss certain irrelevant or improperly-raised
claims. See Motion [Dkt. 103] at 8_14. According to Defendant, Plaintiffs have failed to ade-
quately explain which allegations in the First Amended Complaint are relevant to their claims and
should be required to do so now pursuant to Rule l2(e) of the Federal Rules of Civil Procedure.
See Motion [Dkt. 1-3] at 8~10. Defendant alternatively requests that the undersigned strike or
dismiss certain claims--including specifically their claims brought under the Age Discrimination
in Employment Act, the Rehabilitation Act, and the Equal Pay Act-pursuant to Rules l2(c) and

12(f) of the Federal Rules of Civil Procedure. See Motion [Dkt. 103] at 10-14. Defendant con-

 

 

tends that, among other things, Plaintiffs have failed to provide sufficient evidence or factual alle-
gations to support these claims or that Plaintiffs have exhausted their administrative remedies prior
to raising them here.`

For the reasons stated on the record, the undersigned finds that Defendant’s motion seeking
clarification of Plaintiffs’ claims should be denied. Defendant’s request comes years too late. A
motion to dismiss was already adjudicated four years ago with mixed success for Defendant. See
Memorandum Opinion and Order [Dkt. 36]. Thereafter, Defendant answered the same complaint
that he now claims is unclear. See Answer [Dkt. 38]. Defendant’s motion for a more definite
statement under Rule l2(e) is thus untimely, as the Rule requires that a party move for such relief
before responding to the opposing party’s pleading See Fed. R. Civ. P. 12(e).3 Regardless, the '
issues Defendant raises concerning the specificity of Plaintiffs’ claims can be resolved during the
remaining period of discovery--that is, if Defendant is confused as to what Plaintiffs’ claims are,
he can inquire as to those claims during Plaintiffs"depositions later this month. Similarly, De-
fendant’s arguments regarding the sufficiency of the evidence and factual allegations in support of
Plaintiffs’ claims are better addressed in dispositive motions to be filed following the completion
of discovery later this month. See April 28, 2017 Minute Order.

Finally, the Court finds that Defendant’s motion to stay discovery in this matter, see Motion
. [Dkt. 103] at 14-15,should be denied asmoot. The undersigned has extended discovery to May
26, 2017, see April 28, 2017 1\/1inute Order, and counsel for Defendant conceded the mootness of v

his specific request to stay discovery at the April 28, 2017 hearing.

 

3 Indeed, Defendant has had the further benefit of Plaintiffs’ Notice of Clarification, filed in November 2013 at the
direction of the Court See Notice of Clarification [Dkt. 51] In the over three years that have elapsed since the filing
of that document, Defendant has not sought further relief from the Court concerning the sufficiency of Plaintiffs’
claims until now, on the eve of the close of fact discovery.

 

 

 

Accordingly, based on the foregoing and for the reasons stated on the record at the April
28, 2017 hearing, it is hereby

ORDERED that Defendant’s motion to sever [Dkt. 103] is DENIED without prejudice to
renew prior to trial. lt is further

ORDERED that Defendant’s motion for a more definite statement [Dkt. 103] is DENIED.
lt is further

ORDERED that Defendant’s motion to dismiss certain claims raised in Plaintiffs’ First
Amended Complaint [Dkt.103], is HELD IN ABEYANCE pending further briefing of the issues
it raises when dispositive motions are filed following the close of discovery. lt is further l

ORDERED that Defendant’s motion fo stay discovery [Dkt. 103] is DENIED as moot.

SO ORDERED.

 

Date: May 4, 2017

 

G. MicHAEi{HARvEY
UNiTED` sTATEs MAGISTRA JUDGE